       Case 7:19-cr-00330-KMK Document 12 Filed 12/09/19 Page 1 of 2

                         LAW OFF I CE OF
          ZACHARY MARGULIS-- OHNUMA
                                           MEMO ENDORSED


                                        December 9, 2019
Via ECF and email

Hon . Kenneth M. Karas
The Hon . Charles L. Brieant Jr .
Federal Building and United States Courthouse
300 Quarropas St .
White Plains , NY 10601 - 4150

     RE : U.S . v. Alexander Finley, 19 Cr . 330




                                                                       n
Dear Judge Karas :

  This office represents the defendant Alexander Finley in the
above - captioned case. The next status conference is currently
scheduled for Thursday, December 12 , 2019 . I write on the
consent of the government to request that the conference date be
moved to sometime during the week of January 13 , 2020.

  I am requesting this adjournment because I was recently called
out for trial in a homicide case in Queens County and it now
appears that the trial will extend through this Thursday . In
addition , the parties are continuing negotiations in hopes of
resolving this case, but more time is needed to complete the
negotiations .

  I have communicated with AUSA Christopher Brumwell         and he
advises that the government consents to this request         for an
adjournment . Mr. Finley consents to the exclusion of        Speedy
Trial time until the next court date for the purpose         of
affording the parties and opportunity to resolve the         case.




    260 MADISON AVENU E, 1 7TH FL OOR • NEW YORK , NY 100 1 6
             ( 2 1 2 ) 685 -0999 • ZACH@Z M OLAW . COM
                          WWW . ZMOLAW . COM
        Case 7:19-cr-00330-KMK Document 12 Filed 12/09/19 Page 2 of 2
LAW OFFICE OF ZACHARY MARGUUSOHNUMA




  Thank you for your attent i on to this matter .

                                           Very t ruly yours ,




                                           Zachary Margulis - Ohnuma



CC :   AUSA Chr i stopher Br umwell   (v i a ECF and email)




                                           t~f\~J-
                                        1l.,L       {tr{lt
                                                CCi'\             CA.-   I\ "'~ OJ..,)   10
                                        ,/ 13 1Lo
                                                        1
                                                            ..   t~      30 TiltJ.._   r, gr,;1,JJ
                                       uJ, I --tu,n, 1" '--fu xf."-.,/s of  1



                                      J-~,u._1 { 4 1/cw ~ ;~A- f o
                                                    d


                                                 t~-"\
                                       U'l'lt,n. t         d :'>{ u½ tvr\;J q,,j f J
                                                                  I



                                      Ci'e, lv"'~ ! Jo.l-z cw~¼l I} i10\t sJuJv4_


                                   ~(_ \'& (;. S, ( . g ~b l CtAY~)C-t\J _
                                      --


12/9/ 1 9
Page 2
